Blandford, J.
1. Under par. 2, sec. 7, art. 6, of the Constitution of 1877, and the act of July 21, 1879, passed for the purpose of carrying that constitutional provision into effect, justice courts must be held monthly at fixed times and places, and justices have no authority to hold their courts at other times or places. Therefore, a judgment rendered by a notary public and ex officio justice of the peace on August 18, 1879, being at a time different from that fixed for the holding of the justice court by the justice of the district, was void.
2. The law of this state which provided for the publication of all laws which were to take effect immediately after their passage in some public gazette of this state, was repealed by the act of February 25,1876, and in the absence of a law requiring a publiction of such laws in any particular manner before they were to take effect or go into operation, they would do so at once upon their passage through both branches of the legislature and their approval by the Governor.
Judgment reversed.